Citation Nr: 9901644	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-25 983	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee and leg 
disorder.

2.  Entitlement to service connection for a right knee and 
leg disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a dental condition 
due to trauma.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active service in the Navy from June to July 
1972, and in the Army from October 1978 to January 1989.  
This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1997 rating decision by the 
RO which denied service connection for a left knee and leg 
disorder (the veteran relates that the left leg disorder 
refers to varicose veins), right knee and leg disorder (the 
veteran claims such is due to left knee and leg problems), a 
low back disorder, and a dental condition (the veteran claims 
such is due to traumatic injury).  The veteran testified at a 
Board hearing in August 1998.


REMAND

When the RO denied the service connection claims, it did not 
have service medical records.  The RO acknowledged the 
veterans Army service but not his earlier Navy service.  In 
September 1997, the veteran submitted an enlistment 
examination and personnel records concerning his 1972 Navy 
service; he said he obtained the records from the National 
Personnel Records Center (NPRC) and was still trying to get 
his Army records.  In June 1998, the veteran submitted some 
service medical records from his 1978-1989 Army service; he 
related the records were obtained from the NPRC but were 
incomplete, and he was still waiting for a complete copy of 
his records.  No further service records were submitted.  The 
Board notes that the submitted service records were not 
considered by the RO, and were not addressed in a 
supplemental statement of the case prior to the case being 
sent to the Board.  As a matter of due process, the case must 
be returned to the RO for its review of the aforementioned 
evidence and inclusion of the evidence in a supplemental 
statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (1998).  
Moreover, in light of the fact that the veteran has received 
service medical records from the NPRC, the RO should contact 
the NPRC for the purpose of obtaining official copies of 
complete service medical records.

During his August 1998 Board hearing, the veteran testified 
that after his last period of service he received treatment 
for the claimed conditions from a private doctor (whose name 
he could not recall) and that he subsequently received 
treatment from the VA Medical Center (VAMC) in Charleston.  
These records have not been associated with the claims file, 
and the RO should obtain same, especially the VA records 
since such are deemed to be constructively of record.  Bell 
v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC and 
obtain complete official copies of all 
service medical records from the 
veterans period of service in the Navy 
(1972) and in the Army (1978-89).  If 
more specific information is needed to 
obtain these records, the RO should 
contact the veteran and have him provide 
it.

2.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for right 
and left knee and leg, low back, and 
dental problems since his discharge from 
service in 1989.  The RO should obtain 
the related treatment records, including 
all records from the VAMC in Charleston.

3.  After the foregoing, the RO should 
review the veterans claims of service 
connection.  If the claims are denied, 
the veteran and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond, and then the case 
should be returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
